Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on December 16, 2020, claims 1, 12, 14, 15, and 16 were amended and claim 11 was cancelled.  
Claims 1-10 and 12-16 are currently pending, of which claims 1, 15, and 16 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Canini et al., US Patent Publication Number 2004/0075278 A1, discloses an installation for producing electric power comprising an electrical alternator (7) having a rotor preferably with permanent magnets integral with the rotating part (5, 6) of the wind machine, to constitute a rotary assembly (5, 6, 8) and a power electronics (12) module including means for converting (15) the alternating current produced by the alternator (7) into direct current. Canini describes that it is possible to make the wind machine operate either as a conventional current generator, the cosine Canini would not enable a person of ordinary skill in the art to implement each power reference to comprise a command to the respective generator controller to operate the corresponding wind turbine generator to supply reactive power corresponding to the reactive power supply level of the power capacity data determined by the respective generator controller for a time period that is less than or equal to the corresponding time limit.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a wind power plant system comprising: a plurality of wind turbine generators each having a corresponding generator controller; and a power plant controller for controlling the power generated by the wind power plant system; wherein the plurality of generator controllers are each configured to: generate a model that indicates a  thermal capacity of one or more components of the corresponding wind turbine generator; determine power capacity data from the model, said data relating to a reactive power supply level and a corresponding time limit for which that reactive power supply level may be maintained; and transmit to the power plant controller the determined power capacity data, wherein the power plant controller is operable to receive the power capacity data from the plurality of generator wherein each power reference comprises a command to the respective generator controller to operate the corresponding wind turbine generator to supply reactive power corresponding to the reactive power supply level of the power capacity data determined by the respective generator controller for a time period that is less than or equal to the corresponding time limit”.

Claim 15
The reasons for allowance of Claim 15 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method of operating a wind power plant comprising a plurality of wind turbine generators, the method comprising: receiving, from one or more of the wind turbine generators, power capacity data relating to: at least one reactive power supply level, and a corresponding time limit for which that reactive power supply level may be maintained, and transmitting respective power references to the plurality of wind turbine generators in dependence on the received power capacity data, “wherein each power reference comprises a command to the respective generator controller to operate the corresponding wind turbine generator to supply reactive power corresponding to the reactive power supply level of the power capacity data determined by the respective generator controller for a time period that is less than or equal to the corresponding time limit”.


Claim 16
The reasons for allowance of Claim 16 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-readable storage medium comprising instructions which, when executed on a power plant controller of a wind power plant cause the power plant controller to perform an operation, comprising: receiving, from one or more of the wind turbine generators, power capacity data relating to: at least one reactive power supply level, and a corresponding time limit for which that reactive power supply level may be maintained; and transmitting respective power references to the plurality of wind turbine generators in dependence on the received power capacity data, “wherein each power reference comprises a command to the respective generator controller to operate the corresponding wind turbine generator to supply reactive power corresponding to the reactive power supply level of the power capacity data determined by the respective generator controller for a time period that is less than or equal to the corresponding time limit”.
As dependent claims 2-10 and 12-14 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1 and 3 and corresponding description.
The prior art made of record include Ubben et al. (US 2017/0338652 A1); Avagliano et al. (US 2006/0273595 A1); Huff et al. (US 2007/0162189 A1); Fortmann et al. (DE102008048258 A1); Andresen (US 2009/0021013 A1); Kruse (US 2020/0083829 A1); Huang et al. (US 2017/0074244 A1); and Canini et al. (US 2004/0075278 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117